Case 3:19-cv-00410-NJR Document 87 Filed 08/10/21 Page 1 of 18 Page ID #525




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 WILLIE SIMPSON,

          Plaintiff,

 v.                                            Case No. 19-CV-00410-NJR

 BARRY WILLIS BREWER, and
 REEVES TRUCKING, LLC,

          Defendants.

                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on the motions in limine filed by Plaintiff Willie

Simpson (Doc. 70) and Defendants Barry Willis Brewer and Reeves Trucking, LLC

(Doc. 71). The Court held a hearing on the motion on August 9, 2021, and now issues the

following rulings.


I.     Plaintiff’s Motions in Limine (Doc. 70)

       Motion in Limine No. 1: To bar any testimony or evidence of collateral sources

payments to the Plaintiff.

       Defendants have no objection unless the Court denies Defendants’ motion in

limine with regard to the issue of medical bills. Of course, the collateral source doctrine

prohibits this evidence. Accordingly, this portion of the motion is GRANTED.

       Motion in Limine No. 2: To bar any testimony or evidence that Plaintiff’s counsel

may ask or may have asked for a greater amount of money than the plaintiff actually

expects to receive.


                                       Page 1 of 18
Case 3:19-cv-00410-NJR Document 87 Filed 08/10/21 Page 2 of 18 Page ID #526




      Defendants have no objection; accordingly, this portion of the motion is

GRANTED.

      Motion in Limine No. 3: To bar any testimony or evidence regarding Plaintiff

Simpson being a party to a workers’ compensation claim as a result of the subject

occurrence, that the workers’ compensation claim was settled, abandoned or that the

workers’ compensation claim lien was waived.

      This motion is GRANTED in part. Defendants shall refrain from introducing any

evidence that Simpson was a party to a workers’ compensation claim. Simpson is barred

from introducing records related to the workers’ compensation claim, which include his

impairment rating. However, Defendants reserve the right to object or present evidence

that certain portions of Simpson’s medical records strictly concern his workers’

compensation claim, and are thus unrelated to the present civil action. The Court

RESERVES RULING on this portion depending on which medical bills and records

Simpson plans on introducing.

      Motion in Limine No. 4: To bar any testimony or evidence of the tax treatment of

any compensatory damages recovered.

      Defendants have no objection; accordingly, this portion of the motion is

GRANTED.

      Motion in Limine No. 5: To bar any testimony or evidence that Plaintiff Simpson

was referred to his physician or any other medical professionals by any third party.

      This portion of Plaintiff’s motion is GRANTED in part and DENIED in part.

Defendants’ counsel shall not ask questions that would violate the attorney-client


                                      Page 2 of 18
Case 3:19-cv-00410-NJR Document 87 Filed 08/10/21 Page 3 of 18 Page ID #527




privilege. However, Defendants’ counsel may question a physician or other medical

professionals’ background and history of testifying in lawsuits. See Abernathy v. E. Illinois

R.R. Co., 940 F.3d 982, 992 (7th Cir. 2019) (“[w]e have held repeatedly that parties should

be granted reasonable latitude in cross-examining witnesses for bias”).

       Motion in Limine No. 6: To bar any testimony or evidence of the circumstances

or terms under which Plaintiffs’ counsel has been retained.

       Defendants have no objection; accordingly, this portion of the motion is

GRANTED.

       Motion in Limine No. 7: To bar any expert testimony or evidence that Plaintiff

Simpson could invest the money requested, that the money that the Plaintiff ask for could

earn various amounts if invested, or that the Plaintiff should invest the money.

       Defendants have no objection; accordingly, this portion of the motion is

GRANTED.

       Motion in Limine No. 8: To bar any evidence of Defendant Brewer’s economic

circumstances or condition would render him unable to pay a judgment or make the

payment thereof a hardship for him.

       Defendants have no objection; accordingly, this portion of the motion is

GRANTED.

       Motion in Limine No. 9: To bar any evidence of Defendant Reeves [Trucking]’s

economic circumstances or condition would render [it] unable to pay a judgment or make

the payment thereof a hardship [].

       Defendants have no objection; accordingly, this portion of the motion is


                                        Page 3 of 18
Case 3:19-cv-00410-NJR Document 87 Filed 08/10/21 Page 4 of 18 Page ID #528




GRANTED.

       Motion in Limine No. 10: To bar Defendants from presenting evidence that

Plaintiff Simpson was depressed, diagnosed with depression, had drug seeking behavior,

was malingering, or had secondary gain.

       Plaintiff argues that “Defendant does not have any expert testimony regarding

these matters and expert testimony is proper when the subject matter of the inquiry is of

such a character that only persons of special skill or experience in that area are capable of

forming a correct judgment with respect to the applicable facts.” (Doc. 70, pp. 3-4).

       Defendants object noting that “Plaintiff has pleaded garden variety emotional

distress. Clearly, a prior or subsequent diagnoses of depression will be relevant to the

jury’s determination of Simpson’s emotional state. Further, evidence that Simpson is a

malingerer, or had drug seeking behavior is relevant to his veracity and credibility.”

(Doc. 79, p. 4).

       This portion of Plaintiff’s motion is DENIED in part. Depending on Simpson’s

testimony on direct examination, Defendants may present evidence of prior diagnoses,

and whether Simpson was malingering. Thus, the Court RESERVES RULING in part.

       Motion in Limine No. 11: To bar Defendants from introducing evidence that

Plaintiff Simpson has ever used illegal drugs, abused prescription drugs or abused

alcohol in the past.

       In response, “Defendants plan to present impeachment evidence regarding

Plaintiff’s alcohol and/or drug abuse, which could be relevant depending upon the

evidence adduced at the time of trial. Assuming no foundation can be provided for such


                                        Page 4 of 18
Case 3:19-cv-00410-NJR Document 87 Filed 08/10/21 Page 5 of 18 Page ID #529




evidence, Defendant will refrain from attempting to use such evidence.” (Doc. 79, p. 4).

       The Court RESERVES RULING on this portion of Plaintiff’s motion. Depending

on Simpson’s testimony on direct examination, Defendants may present evidence to

impeach Simpson’s testimony as to alcohol and/or drug abuse.

       Motion in Limine No. 12: To bar evidence or testimony that Plaintiff was ever

convicted of an offense more than ten years prior to the date of the occurrence involved

in this matter, which was not a felony or a misdemeanor involving dishonesty or false

swearing.

       Defendants have no objection to this motion to the extent that it is consistent with

Illinois Rule 609 and/or Federal Rule of Evidence 609. Defendants object to the extent

that such evidence is to be used as impeachment evidence.

       This portion of Plaintiff’s motion is GRANTED in part and DENIED in part.

Counsel shall comply with Federal Rule of Evidence 609 if Defendants seek to impeach

Simpson with evidence of a criminal conviction. Defendants shall not elicit any testimony

regarding the nature of the convictions or the sentence that Simpson received as such

testimony would be highly prejudicial and outweighs the probative value of the

evidence. If Defendants believe specific facts and circumstances warrant admissibility of

the evidence, they may ask the Court to present evidence after Simpson’s testimony on

direct examination.

       Motion in Limine No. 13: To bar Defendant from introducing evidence that

Plaintiff failed to call some of Plaintiff’s treating physicians at trial.

       Defendants have no objection; accordingly, this portion of the motion is


                                          Page 5 of 18
Case 3:19-cv-00410-NJR Document 87 Filed 08/10/21 Page 6 of 18 Page ID #530




GRANTED.

          Motion in Limine No. 14: To exclude evidence of Plaintiff Simpson’s involvement

in any other lawsuits, accidents, or claims as they are not similar or relevant to the case

at bar.

          This portion of Plaintiff’s motion is GRANTED in part and DENIED in part.

Defendants have no objection, in part, and agree to refrain from introducing evidence

that Simpson has been involved in other lawsuits or claims that are not like the present

case.

          “However, Defendants do not agree to refrain from introducing evidence that

Plaintiff has been involved in other accidents. The same are relevant to establish a history

of prior injuries to Plaintiff in the same part of the body for which Plaintiff is currently

making a claim for damages.” (Doc. 79, p. 5). “Evidence regarding the ‘nature and

consequence’ of a prior injury ‘concerns not relevance, but reliability, which is the domain

of forum law.’” Bianco v. Hultsteg AB, 2009 WL 347002, at *7 (N.D. Ill. Feb. 5, 2009)

(quoting Ueland v. United States, 291 F.3d 993, 998 (7th Cir. 2002)). “Evidence is relevant if

it possesses ‘any tendency to make the existence of any fact that is of consequence to the

determination of the action more probable or less probable than it would be without the

evidence.’” Ueland, 291 F.3d at 998 (quoting FED. R. EVID. 401). “Evidence that the

plaintiff’s injury predated the supposed tort has such a tendency.” Id.

          Accordingly, Defendants will not be barred from introducing evidence as to prior

injuries suffered by Simpson as a result of prior accidents or incidents.

          Motion in Limine No. 15: To bar any comment or argument to the jury by the


                                        Page 6 of 18
Case 3:19-cv-00410-NJR Document 87 Filed 08/10/21 Page 7 of 18 Page ID #531




defense that Plaintiff’s request for damages constitutes any type of get-rich-quick scheme,

welfare program, or the like.

       Defendants have no objection; accordingly, this portion of the motion is

GRANTED.

       Motion in Limine No. 16: To bar any comment or comparison of the legal system

to a lottery, or mention that an award to the Plaintiff would amount to winning the lottery

or some other game of chance.

       Defendants have no objection; accordingly, this portion of the motion is

GRANTED.

       Motion in Limine No. 17: To bar any cross-examination of the Plaintiff concerning

medical conditions suffered by the Plaintiff that have not been established or connected

by medical testimony to the Plaintiff’s present injuries, and any questions about, or

mention of, Plaintiff’s medical treatment of parts of the body not related to this case,

including but not limited to his kidneys, high blood pressure, and stomach ailments.

       Defendants object, in part, to this motion. “Defendants seek to admit Plaintiff’s

prior and subsequent medical records related to the body parts at issue in the pleadings.”

(Doc. 79, p. 6).

       This portion of Plaintiff’s motion is GRANTED in part and DENIED in part.

Defendants are barred from cross examining Simpson as to his kidneys, high blood

pressure, and stomach ailments. However, Defendants are not barred from cross

examining Simpson as to prior back, neck, or shoulder injuries. See Ueland, 291 F.3d at

998 (“[plaintiff] could be asked to describe his symptoms; a first-party, factual narration


                                       Page 7 of 18
Case 3:19-cv-00410-NJR Document 87 Filed 08/10/21 Page 8 of 18 Page ID #532




does not depend on expertise”).

       Motion in Limine No. 18: To bar any suggestion that the Plaintiff’s case, damage

request, or verdict places a burden upon the public as a whole and/or is responsible for

a high cost of living.

       Defendants have no objection; accordingly, this portion of the motion is

GRANTED.

       Motion in Limine No. 19: To bar any suggestion that the Plaintiff is required to

prove a certain specific dollar amount in order to be compensated for pain and suffering

or other non-economic damages.

       Defendants have no objection as to refraining from making any suggestion that

Simpson is required to prove a certain specific dollar amount. Accordingly, this portion

of the motion is GRANTED.

       Motion in Limine No. 20: To bar any reference to tort reform, or comparison with,

the amount of previous awards or settlements in similar cases or claims arising out of the

same or similar circumstances or involving similar injuries or references to verdicts or

settlements in other cases, including any infamous cases, (i.e.; the McDonald’s coffee spill

case), or any suggestion that the Plaintiff’s damage award request should be tested for

excessiveness against such other cases.

       Defendants have no objection; accordingly, this portion of the motion is

GRANTED.

       Motion in Limine No. 21: To bar any comment or reference to any settlement

negotiations.


                                       Page 8 of 18
Case 3:19-cv-00410-NJR Document 87 Filed 08/10/21 Page 9 of 18 Page ID #533




       Defendants have no objection; accordingly, this portion of the motion is

GRANTED.

       Motion in Limine No. 22: To bar any argument that any verdict would raise

insurance rates and/or that cases like this are responsible for high insurance premiums.

       Defendants have no objection; accordingly, this portion of the motion is

GRANTED.

       Motion in Limine No. 23: To bar any comment on the employment relationship

with the Plaintiff’s attorney or fee arrangements.

       This portion of Plaintiff’s motion is GRANTED in part. Defendants have no

objection to the extent that Defendants will refrain from making any comment on the

attorney fee arrangement. However, “Defendants object that Plaintiff’s Motion in Limine

No. 23 improperly seeks to exclude evidence of any ‘employment relationship’ between

Plaintiff and Plaintiff’s counsel.” (Doc. 79, p. 7). Defendants note that the “existence of

any such relationship could be highly relevant to the issues of bias” (Id.).

       Depending on Simpson’s testimony on direct examination, Defendants may

present evidence of an employment relationship with Simpson’s attorney. Defendants

are reminded to inform the Court before cross-examination as to whether Defendants

seek to present evidence regarding this relationship. The Court RESERVES RULING on

this portion of the Motion.

       Motion in Limine No. 24: To bar any suggestion that Plaintiff had an improper

motive in filing and prosecuting this action, as the motivation of the plaintiff is not

relevant to any issue in this case.


                                       Page 9 of 18
Case 3:19-cv-00410-NJR Document 87 Filed 08/10/21 Page 10 of 18 Page ID #534




       Defendants object and argue that they plan to introduce evidence through a

witness to the incident that shortly after the accident, Simpson suggested that there was

a lawyer who could get him money from the incident. Specifically, Defendants seek to

introduce of testimony of Mr. Higgins at trial, including but not limited to the following:

       Q. Did – at some point later did Mr. Simpson indicate to you that he had
       been injured in this accident?

       A. Yes. Later on, as we were going down the road driving, and I was
       driving at the time.

       Q. What did he say?

              Ms. Bess: Objection to the hearsay.

       Q. (By Mr. O’Keefe): You can answer, sir. Go ahead. What did Mr.
       Simpson say to you?

       A. He was like, “Are you hurt?” And I’m like, “No.” And he asked me like
       – he knows somebody, a lawyer in Atlanta, that would get some money
       off this case; you just tell them that you was hurt. And I turned down his
       offer.

(Doc. 59-2, p. 7).

       “[S]tatements of a declarant’s state of mind (motive, intent, or plan) are not

excluded under the hearsay rule.” Flanagan v. Off. of Chief Judge of Cir. Ct. of Cook Cty.,

Illinois, 893 F.3d 372, 375 (7th Cir. 2018). Courts consider the amount of time that has

passed between the event and the declarant’s state of mind. See, e.g., United States v.

Reyes, 239 F.3d 722, 743 (5th Cir. 2001) (statements made two months after relevant

conduct properly was properly excluded); United States v. LeMaster, 54 F.3d 1224, 1231-

32 (6th Cir.1995) (statements made 24 hours after relevant conduct was properly

excluded); United States v. Jackson, 780 F.2d 1305, 1315 (7th Cir.1986) (“defendant’s


                                      Page 10 of 18
Case 3:19-cv-00410-NJR Document 87 Filed 08/10/21 Page 11 of 18 Page ID #535




statements were made two years after the fuel-stealing scheme had ended,” and

defendants had “potentially an incentive to misrepresent the truth in their

conversations”).

       Here, Simpson’s comment occurred on the same day the accident occurred. In fact,

Mr. Higgins testified that Simpson said this within thirty minutes to an hour after the

accident (Doc. 59-2, p. 7). Accordingly, this portion of Plaintiff’s motion is DENIED.

       Motion in Limine No. 25: To bar any appeal to jurors that they place themselves

in the position of the parties or attempt to empathize or sympathize with the parties.

       Defendants have no objection; accordingly, this portion of the motion is

GRANTED.

       Motion in Limine No. 26: To bar any attempt of the Defendants to support their

position by testimony as to the good character or reputation of any Defendant.

       Defendants have no objection; accordingly, this portion of the motion is

GRANTED.

       Motion in Limine No. 27: To bar any argument that attempts to correlate the

magnitude of damage to Plaintiff’s vehicle to the extent or nature of his injuries that is

not supported by expert testimony.

       Defendants object arguing that “[t]he correlation between the magnitude of

damage to a vehicle and the extent or nature of Plaintiff’s injuries is highly relevant and

admissible evidence, even without expert witness testimony” (Doc. 79, p. 8).

       This portion of Plaintiff’s motion is GRANTED in part and DENIED in part.

Defendants are barred from attempting to correlate the magnitude of damage to the


                                      Page 11 of 18
Case 3:19-cv-00410-NJR Document 87 Filed 08/10/21 Page 12 of 18 Page ID #536




vehicles to the extent of Simpson’s injuries, unless supported by expert testimony. “As a

general rule, a party in a personal injury case may not directly argue that the seriousness

of personal injuries from a car accident correlates to the extent of the damage to the cars,

unless the party can produce competent expert testimony on the issue.” Bishop v. Dale

Jessup, Inc., 2006 WL 571979, at *1 (E.D. Mo. Mar. 8, 2006); see also Henriksen v. United States,

2011 WL 13239142, at *3 (N.D. Ill. Apr. 29, 2011) (acknowledging that “without expert

testimony on the correlation between the vehicular damage and Plaintiff’s injuries, it

seems likely that the Court would be left to speculate on the relationship between the

two, and such guesswork is not permissible”).

       However, the parties are allowed to show photographs of the damage to the

vehicles. See Peach v. McGovern, 129 N.E.3d 1249, 1259 (Ill. 2019). (“Postaccident

photographs, just like testimony of witnesses describing an accident, are relevant to the

issues of proximate cause and injury”).

       Motion in Limine No. 28: To bar any comment or argument by defense counsel

that they are “shocked” by Plaintiffs request for damages.

       Defendants object noting that Defendants’ counsel is permitted to do the same.

This portion of the motion is DENIED. See Cimaglia v. Union Pac. R. Co., 2009 WL 499287,

at *7 (C.D. Ill. Feb. 25, 2009) (“[w]hether comments during opening statement and closing

argument are proper is a matter that the Court must determine in context. It will decide

these issues as they arise at trial”).

       Motion in Limine No. 29: To allow Plaintiff to use exhibits and blown-up jury

instructions during opening and closing arguments.


                                         Page 12 of 18
Case 3:19-cv-00410-NJR Document 87 Filed 08/10/21 Page 13 of 18 Page ID #537




       Defendants have no objection; accordingly, this portion of the motion is

GRANTED. All counsel must exchange and approve any trial or demonstrative exhibits

prior to the use of same in opening statements and closing arguments.

       Motion in Limine No. 30: To allow Plaintiff to use google maps and/or google

earth for demonstrative purposes only.

        Defendants have no objection; accordingly, this portion of the motion is

GRANTED. Again, counsel must exchange and approve any such evidence prior to

using it.

       Motion in Limine No. 31: To bar any reference that Willie Simpson had multiple

marriages and divorces.

       Defendants have no objection; accordingly, this portion of the motion is

GRANTED.

       Motion in Limine No. 32: To bar any reference, insinuation, or mentioning of

other accidents or collisions involving Mr. Simpson.

       As noted above, “[e]vidence regarding the ‘nature and consequence’ of a prior

injury ‘concerns not relevance, but reliability, which is the domain of forum law.’” Bianco,

2009 WL 347002, at *7. “Evidence is relevant if it possesses ‘any tendency to make the

existence of any fact that is of consequence to the determination of the action more

probable or less probable than it would be without the evidence.’” Ueland, 291 F.3d at 998

(quoting FED. R. EVID. 401). “Evidence that the plaintiff’s injury predated the supposed

tort has such a tendency.” Id. Accordingly, this motion is DENIED.

       Motion in Limine No. 33: To bar any reference to earlier lawsuits being filed in


                                       Page 13 of 18
Case 3:19-cv-00410-NJR Document 87 Filed 08/10/21 Page 14 of 18 Page ID #538




this case and later dismissed.

       This motion is GRANTED. However, in the event that portions of depositions

refer to the earlier lawsuit, or depositions from the earlier lawsuits are used, the parties

are instructed to submit agreed instructions to the Court.

II.    Defendants’ Motions in Limine (Doc. 71)

       Motion in Limine No. 1: To bar Plaintiff from introducing evidence that his

medical bills were reasonable and necessary.

       Expert testimony is required to show that a charge is usual and customary,

especially when it comes to unpaid medical bills. “In Illinois (to whose law we look for

guidance on this point), whether a medical bill is paid is the touchstone for whether the

expense is reasonable.” White v. Hefel, 875 F.3d 350, 358 (7th Cir. 2017) (citing Barreto v.

City of Waukegan, 478 N.E.2d 581, 589 (Ill. App. Ct. 1985)). “Payment is not the exclusive

way to demonstrate reasonableness, however.” Id. “It is also acceptable for a ’person

having knowledge of the services rendered and the usual and customary charges for such

services to testify that the charges are ‘fair and reasonable.’” Id. (quoting Arthur v. Catour,

833 N.E.2d 847, 853–54 (Ill. 2005)). In White, the Seventh Circuit affirmed the district

court’s decision to exclude medical-bill evidence and acknowledged that “[t]he problem

here is that the [plaintiffs] never called the medical record-keepers they had included on

their witness list, and so the jury never heard the necessary evidence.” Id. The Court

continued noting, “[t]his was simply a failure of proof, not a ruling that unpaid medical

bills can never be used at a trial.” Id.; see also Schmelzer v. Muncy, 2019 WL 3842335, at *8

(S.D. Ill. Aug. 14, 2019) (“[f]ederal courts interpreting Illinois law, including the Southern


                                        Page 14 of 18
Case 3:19-cv-00410-NJR Document 87 Filed 08/10/21 Page 15 of 18 Page ID #539




District of Illinois, have found that expert testimony is required to establish that each

unpaid medical bill represents the usual and customary charge for the service provided”)

(emphasis added) (citations omitted).

       This portion of Defendants’ motion is GRANTED. Plaintiff’s counsel represented

to the Court at the recent hearing that Simpson would testify that his bills have been paid.

But his deposition testimony on this point (Exhibit 1 to Defense Counsel’s Letter of

August 9) establishes that Simpson cannot provide the necessary foundation regarding

what, if anything, was paid. Likewise, Dr. Conduah’s deposition testimony (Exhibit 4 to

Defense Counsel’s Letter of August 9) does not provide any foundation regarding the

necessity and reasonableness of the medical bills. Without testimony from a person having

knowledge of the services rendered that the services were necessary, as well as

knowledge of the usual and customary charges for such services and that the charges are

fair and reasonable, the bills are not admissible.

       Motion in Limine No. 2: To bar Plaintiff from introducing evidence of damages

for emotional distress beyond a claim of “garden-variety” emotional distress.

       This motion is GRANTED in part and DENIED in part. Plaintiff may testify to

his emotional state following the incident from his own perspective. His testimony will,

of course, determine what evidence is admissible on cross-examination.

       Motion in Limine No. 3: To limit Plaintiff in introducing evidence of Plaintiff’s

prior military service.

       This motion is DENIED.

       Motion in Limine No. 4: To limit Plaintiff to introducing evidence of damages to


                                        Page 15 of 18
Case 3:19-cv-00410-NJR Document 87 Filed 08/10/21 Page 16 of 18 Page ID #540




only his left shoulder.

       This portion of Defendants’ motion is GRANTED in part and DENIED in part.

Simpson is barred from eliciting testimony and evidence of damages beyond his left

shoulder through Dr. Conduah, because Dr. Conduah only “reach[ed] the conclusion that

plaintiff had a large rotator cuff tear.” (Doc. 78, p. 4). However, Simpson is allowed to

testify as to evidence of damages beyond his left shoulder. See McAllister v. Price, 615 F.3d

877, 882 (7th Cir. 2010) (“even in tort cases where the plaintiff has the burden of

establishing cause, the plaintiff may rely on lay testimony when causation is within the

understanding of a lay person”); but see Fulton v. Theradyne Corp., 2007 WL 772953, at *4

(N.D. Ill. Mar. 12, 2007) (“generally, in products liability and negligence cases involving

specialized products and ‘specialized knowledge,’ expert testimony is required”). Of

course, Simpson will be subject to cross-examination on these issues.

       Motion in Limine No. 5: To bar Plaintiff from introducing evidence of damages

to his lower extremities, abdomen, head, or headaches.

       This portion of the motion is GRANTED.

       Motion in Limine No. 6: To bar Plaintiff from introducing evidence of insurance

or insurance coverage.

       Plaintiff has no objection; accordingly, this portion of the motion is GRANTED.

       Motion in Limine No. 7: To bar Plaintiff from introducing evidence of unrelated

accidents or incidents involving Defendant Barry Willis Brewer and/or Defendant

Reeves Trucking, LLC.

       Plaintiff has no objection; accordingly, this portion of the motion is GRANTED.


                                       Page 16 of 18
Case 3:19-cv-00410-NJR Document 87 Filed 08/10/21 Page 17 of 18 Page ID #541




       Motion in Limine No. 8: To bar Plaintiff from introducing expert testimony

through his lay witnesses.

       The Court has already ruled on this issue. Dr. Conduah may testify as to Simpson’s

diagnosis to the extent Dr. Conduah diagnosed Simpson with the rotator cuff tear, but

Simpson is barred from eliciting testimony from Dr. Conduah regarding prognosis or

causation. Dr. Conduah shall only testify to his “observations [ ] and treatment of

Plaintiff, essentially he is [limited] [to] testifying about what he saw and did, why he did

it and when he did it.” (Doc. 69, p. 3).

       Motion in Limine No. 9: To bar Plaintiff from introducing evidence that refers to

Plaintiff as a “victim.”

       Plaintiff objects, but provides no legal basis for this argument; accordingly, this

motion is GRANTED.

       Motion in Limine No. 10: To bar Plaintiff from introducing evidence that

Defendants objected to certain interrogatories and other written discovery requests.

       Plaintiff has no objection; accordingly, this portion of the motion is GRANTED.

       Motion in Limine No. 11: To bar Plaintiff from calling Bunnie Lytle as a witness.

       Plaintiff is withdrawing the proposed witness; accordingly, this portion of the

motion is GRANTED.

       Motion in Limine No. 12: To bar Plaintiff from calling Willie Simpson IV as a

witness.

       Plaintiff is withdrawing the proposed witness; accordingly, this portion of the

motion is GRANTED.


                                           Page 17 of 18
Case 3:19-cv-00410-NJR Document 87 Filed 08/10/21 Page 18 of 18 Page ID #542




      Motion in Limine No. 13: To bar Plaintiff from introducing evidence of prior

deposition testimony that was not designated for use at trial.

      The Court RESERVES RULING on this motion. Dr. Rotman’s deposition on June

15, 2021, was noticed by Defendants as a trial deposition and thus the Court does not

understand why Simpson’s counsel wants to introduce portions of the previous

deposition. Counsel shall provide the portion of the previous deposition that she has

designated for use at trial to the Court, and the Court then will rule on the admissibility

of that testimony.

      For the reasons set forth above, the Court GRANTS in part, DENIES in part, and

RESERVES RULING in part on Plaintiff’s Motion in Limine (Doc. 70). The Court also

GRANTS in part, DENIES in part, and RESERVES RULING in part on Defendants’

Motion in Limine (Doc. 71).

      IT IS SO ORDERED.

      DATED: August 9, 2021


                                                ___________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                      Page 18 of 18
